DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 29 October 2021 is hereby acknowledged. Claims 11-17, 19-27, 29 and 30 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 29 October 2021. In particular, claims 11 and 21 has been amended to require a single layer. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 102
Claim(s) 11-13, 20-23, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,405,493 (“Pippard”).
As to claims 11-13, Pippard teaches a coating composition containing corrosion inhibiting particles, thus an anticorrosion composition (abstract). Pippard teaches that the particles are a hydroxide containing inorganic oxide that has been exchanged with corrosion inhibiting anions, which are released by ion exchange with other anions such as chloride (abstract), and thus teaches inorganic anionic type ion exchangers. Pippard further teaches the product is capable of binding chloride (conjugate anion of HCl, a strong acid) and thus has some basic character as required by claim 13. Pippard teaches incorporating the anion exchanged mineral in paints including solvent borne alkyd (4:19-40, teaching incorporation in alkyd in white spirit), and thus a solventborne resin as required by 
As to claim 20, Pippard teaches use of the substrate for ships and offshore oil and gas rigs (2:51-53).
As to claims 21-23, Pippard teaches a coating composition containing corrosion inhibiting particles, thus an anticorrosion composition (abstract). Pippard teaches that the particles are a hydroxide containing inorganic oxide that has been exchanged with corrosion inhibiting anions, which are released by ion exchange with other anions such as chloride (abstract), and thus teaches inorganic anionic type ion exchangers. Pippard further teaches the product is capable of binding chloride (conjugate anion of HCl, a strong acid) and thus has some basic character. While Pippard does not state whether it is strong basic or weak basic anion type exchanger, the compound having basic characteristic, must be one or the other, and thus meets the requirement of claim 23 for a strong basic or weak basic anion type ion exchanger. Pippard teaches incorporating the anion exchanged mineral in paints including solvent borne alkyd (4:19-40, teaching incorporation in alkyd in white spirit), and thus a solventborne resin as required by claims 21 and 22. Pippard teaches that the coating provides an improvement in corrosion when exposed to a halide environment (4:45-65), and thus it would be expected that a substrate exposed to a halide containing environment and having the composition applied would have reduced corrosion. Pippard teaches coating a metal substrate with the composition in one layer (4:45-50; 3:60-66) thus a substrate having one layer of anticorrosion composition applied thereto, and the substrate in contact with the anticorrosion composition. Pippard further teaches exposing the substrate to a halide containing environment (4:50-55, teaching salt spray testing).
.

Claim Rejections - 35 USC § 103
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,405,493 (“Pippard”) in view of NOAA’S National Ocean Service, Estuaries Tutorial, obtained at https://aamboceanservice.blob.core.windows.net/oceanservice-prod/education/kits/estuaries/lessons/estuaries_tutorial.pdf (2007) (“NOAA”).
As to claims 14-17, Pippard teaches exposure to halide (4:50-55, 3:65-67), but does not teach the recite surface halide concentrations of claims 14-17. However, Pippard teaches the use of the coating on ships (2:50-55). Furthermore, as evidenced by it is known that the salt concentration of estuarine water ranges from 0.5 to 35 ppt (0.05 to 3.5%), and freshwater having approximately 0 ppt (as evidenced by NOAA, p. 6), which would provide a range from 0 to 100 mg/m2 of surface halide concentration on the surface of the substrate (see Fig. 3 of the specification showing correlation between concentration and surface concentration), which overlaps the range of 0 to 90 mg/m2 of claim 14, 0 to 5 mg/m2 of claim 15, 5 to 20 mg/m2 of claim 16, and 20 to 90 mg/m2 of claim 17. As such, it would be obvious, given the teaching of Pippard to coating substrates for ships, and thus subjecting a substrate on a ship to freshwater or estuarine water, it would be obvious to subject the substrate to the recited surface halide concentrations.

Claims 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,405,493 (“Pippard”) in view of US 2007/0092751 (“Haibach”).
As to claim 19, the discussion of Pippard with respect to claim 11 is incorporated by reference. Pippard teaches applying the composition to mild steel plate (4:45-50), but does not teach the specific 
As to claim 29, the discussion of Pippard with respect to claim 21 is incorporated by reference. Pippard teaches applying the composition to mild steel plate (4:45-50), but does not teach the specific types of metal recited in claim 29. However, it is known, from for example, Haibach, para. 0015, that mild steel plate may be prepared by hot rolling or cold rolling, and thus the preparation of steel by hot or cold rolling would be an obvious modification known in the prior art of Haibach.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,405,493 (“Pippard”) in view of NOAA’S National Ocean Service, Estuaries Tutorial, obtained at https://aamboceanservice.blob.core.windows.net/oceanservice-prod/education/kits/estuaries/lessons/estuaries_tutorial.pdf (2007) (“NOAA”).
As to claims 24-27, Pippard teaches exposure to halide (4:50-55, 3:65-67), but does not teach the recite surface halide concentrations of claims 24-27. However, Pippard teaches the use of the coating on ships (2:50-55). Furthermore, as evidenced by it is known that the salt concentration of estuarine water ranges from 0.5 to 35 ppt (0.05 to 3.5%), and freshwater having approximately 0 ppt (as evidenced by NOAA, p. 6), which would provide a range from 0 to 100 mg/m2 of surface halide concentration on the surface of the substrate (see Fig. 3 of the specification showing correlation between concentration and surface concentration), which overlaps the range of 0 to 90 mg/m2 of claim 24, 0 to 5 mg/m2 of claim 25, 5 to 20 mg/m2 of claim 26, and 20 to 90 mg/m2 of claim 27. As such, it would be obvious, given the teaching of Pippard to coating substrates for ships, and thus subjecting a substrate on a ship to freshwater or estuarine water, it would be obvious to subject the substrate to the recited surface halide concentrations.
Response to Arguments
Applicant's arguments filed 29 October 2021 have been fully considered but they are not persuasive. Applicant argues against the application of Pippard by stating that Pippard does not disclose exposing the substrate to a halide environment prior to coating with the anticorrosion composition. However, neither of claims 11 or 21 require this limitation. Furthermore, Pippard suggests applying to substrates for ships and offshore oil and gas rigs, which would be expected to be subject to a halide environment, being marine vehicles, and as such, even if explicitly recited, the order of coating and exposure would not be a patentable distinction over Pippard.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764